DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/17/2022 has been entered. Claim 17 was amended, and claims 1-16 were canceled. Thus, claims 17-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a sensory unit…configured to deliver a result” in claim 1 lines 43-44.
According to the Applicant’s specification page 13 lines 2-10, the sensory unit can comprise structures such as light emitting diodes, a liquid crystal display, or a vibrator.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,218,955) in view of Zhadanov et al. (US 2005/0251071 A1), Giraud (US 2016/0256348 A1), Slayton (US 2015/0165238 A1), Betz (US 2,003,272), McGrath (US 3,754,548), Cooney (US 1,747,889), Skover et al. (US 2005/0142093 A1), and Richmond et al. (US 2008/0125680 A1).
Regarding claim 17, Gueret discloses a method for performing a palpate-roll type massage on a skin, utilizing a massager device (massage device to be applied to the skin) (abstract): the massager device comprising: 
a structure comprising a contact face and a handling face (device 500 has a bottom face of frame 501 which faces the skin being massaged, and a top face of body element 510 which is  where a user would grip to handle the device) (Figs. 10-11; col. 7, lines 24-28), the contact face comprising a base (frame 501) (Figs. 10-11) with, on a periphery of the base, a skirt projecting on the periphery of the base (edges of body element 510 surrounding the periphery of frame 501) (Figs. 10-11); 
a pair of notched shaped rollers on the contact face of the structure (front pair of rollers 419 which form the axes interception point 502; rollers can be notched as seen in Figs. 7a-7b, 9a-9b) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20) configured to compress the skin in front of the notched shaped rollers and to stretch the skin behind the notched shaped rollers when the massager device is moved on the skin in a direction of use, wherein each notched shaped roller comprises a plurality of polygonal discs with rounded angles (as rollers can have polygonal discs as seen in Figs. 7a-7b, 9a-9b, the rollers would be able to function as claimed when rolling across the skin during a massage) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), juxtaposed according to an axis of rotation of said each notched shaped roller (each disc on the rollers 419 is centered on the axis of rotation of that roller 419) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), and angularly shifted around the axis of rotation from one polygonal disc to another polygonal disc (the discs on the rollers 419 would rotate with the rotation of the rollers 419) (Figs. 7a-7b, 9a-9b, 10-11; col. 4, lines 60-68; col. 5, lines 11-20; col. 6, lines 16-18), the notched shaped rollers freely rotates around intersecting axes inside the base (rollers 419 rotate about respective axes in frame 501, the axes intersecting at point 502) (Figs. 10-11; abstract);
a gripping shape on the handling face of the structure, opposite to the contact face (body element 510 has a gripping element) (Figs. 10-11; col. 7, lines 24-28), the gripping shape whose dimensions are configured to a catch in a full hand of a user (body element 510 has a gripping element which is for the hand of the operator) (Figs. 10-11; col. 7, lines 24-28). 
Gueret does not disclose the contact face comprising a base of elliptic contour; the gripping shape forming a semi-ellipsoidal cap covering a whole elliptic contour of the base.
However, Zhadanov teaches a body treatment device (housing 1) (Zhadanov; Fig. 2; abstract) with a contact face having a base of elliptic contour (lower surface 10 has an elliptical shape) (Zhadanov; Fig. 6) and a gripping shape forming a semi-ellipsoidal cap covering a whole elliptic contour of the base (upper portion 9 is configured to fit with lower portion 10 to create a hollow interior, so upper portion 9 forms a partially ellipsoidal cap since it covers the entire base 10) (Zhadanov; Fig. 4; para. [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gueret contact face to have a base with an elliptical contour and gripping shape to form a semi-ellipsoidal cap, as taught by Zhadanov, for the purpose of better fitting in a user’s hand.
Gueret does not disclose the skirt is made of a flexible material configured to glide on the skin.
However, Giraud teaches a massager (Giraud; Fig. 1; abstract) with a skirt (Z, working area) (Giraud; Fig. 1) including a working face made of a flexible material (working surface made of an elastically deformable material (Giraud; [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gueret skirt to be made out of a flexible material, as taught by Giraud, for the purpose of providing comfortable contact with the user’s skin (Giraud; para. [0014]).
Gueret does not disclose the notched shaped rollers being attached to the structure by elastic suspensions so that the notched shaped rollers project under the base and the skirt when free from pressure and lift up in the base when a pressure is applied thereto; lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers. 
However, Slayton teaches a roller treatment device (treatment device 100) (Slayton; Fig. 1; abstract) where the rollers (transducer module 150) (Slayton; Fig. 1) are attached to the structure by elastic suspensions so that the rollers project under the base and the skirt when free from pressure and lift up in the base when a pressure is applied thereto (axles 124 can be spring-loaded while attached to a floating axle 125, so that the axle 124 is sensitive to mechanical pressure on the roller 150, so it can move up or down in response to an increase or decrease in pressure respectively) (Slayton; Fig. 15; para. [0081]). Furthermore, Betz teaches a massaging device (Betz; Figs. 1-3; page 1, left column, lines 1-3) wherein the skirt comes in contact with the skin of the user to surround the notched shaped rollers (side plates 11, 12 contact the skin such that the fingers of the rollers surrounded by the side plates 11, 12 project just enough to secure the proper massaging action) (Betz; Figs. 1-3; page 1, left column, lines 23-30; page 2, left column, lines 23-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gueret rollers to be attached to the structure by elastic suspensions, as taught by Slayton, for the purpose of ensuring better contact with the user’s skin, as the rollers would thus be able to compensate for changes in a target skin surface (Slayton; para. [0081]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the modified Gueret rollers being attached to the structure by elastic suspensions such that the rollers can lift up enough for the skirt to come in contact with the skin of the user to surround the notched shaped rollers, as taught by Betz, for the purpose of ensuring the applied massage is not enough to cause too great a digging into skin while being just enough to secure the proper massaging action (Betz; page 1, left column, lines 23-30; page 2, left column, lines 23-30).
With this modification, the modified Gueret device would thus teach lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers (Slayton modified the Gueret rollers 419 to be spring loaded such that they can lift up in response to mechanical pressure applied to the top face of Gueret body element 510, previously modified by Zhadanov to be semi-ellipsoidal, such that the bottom edges of Gueret body element 510 come into contact with the skin to surround the rollers as taught by Betz side plates 11, 12 around Betz massaging members 21, 22) (Gueret, Figs. 10-11; Slayton, Fig. 15, para. [0081]; Betz, Figs. 1-3, page 1 left column lines 23-30, page 2, left column, lines 23-30).
Gueret does not disclose the method is for applying a cosmetic product while performing the massage; a dispensing orifice on the contact face, the dispensing orifice configured to dispense a cosmetic product by means of a flexible nipple comprising one or more side slits, edges of said side slits being jointed when the flexible nipple is not compressed on the skin so that the cosmetic product 2Application No. 16/098,854ABG201US does not flow through said side slits and said side slits being drawn aside when the flexible nipple exerts pressure on the skin so that the cosmetic product flows through the side slits, the cosmetic product being contained in a tank placed inside the semi-ellipsoidal cap and in hydraulic communication with the dispensing 3Application No. 16/098,854ABG201US orifice, the dispensing orifice being aligned with a point of intersection of rotation axes of the notched shaped rollers in front of the notched rollers in the direction of use of the massager device.
However, Gueret does teach the massing method resulting in skin which allows for more rapid penetration of a massaging product into the epidermis (Gueret; col. 6, lines 25-31). Moreover, McGrath teaches a fluid dispensing vibrator where the vibrator is performing a massage (McGrath; abstract; col. 3, lines 4-12), including applying a cosmetic product while performing the massage (cosmetic lotion or cream is deposited on the skin as the vibrator moves along the skin) (McGrath; abstract; col. 2, lines 57-68; col. 3, lines 4-12); a dispensing orifice on the contact face (openings 84 with valves 86 used to deliver the cosmetic, which are on the side of the device which contacts the skin) (McGrath; Fig. 2; col. 3, lines 1-12), the dispensing orifice configured to dispense a cosmetic product contained in a tank in hydraulic communication with the dispensing 3Application No. 16/098,854ABG201US orifice (openings 84 with valves 86 used to deliver the cosmetic cream or lotion from the cosmetic reservoir 58) (McGrath; Fig. 2; col. 3, lines 1-12). Furthermore, Cooney teaches a nozzle for a container of fluid (Cooney; page 1, lines 1-7) wherein the dispensing orifice configured to dispense a fluid by means of a flexible nipple comprising one or more side slits (spreader cap 10 made of rubber with slits 15, 19 on respective faces 22, 23) (Cooney; Figs. 1-4; page 1, lines 25, 34-51), edges of said side slits being jointed when the flexible nipple is not compressed on a surface so that the fluid does not flow through said side slits (slits 15, 19 are closed until the tip 17 is pressed) (Cooney; Figs. 1-4; page 1, lines 47-51) and said side slits being drawn aside when the flexible nipple exerts pressure on the surface so that the fluid flows through the side slits (slits 15, 19 are opened when the tip 17 is pressed to allow fluid to flow out) (Cooney; Figs. 1-4; page 1, lines 47-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gueret method to include applying a cosmetic product and a dispensing orifice configured to dispense a cosmetic product, as taught by McGrath, for the purpose of ensuring the right amount of cream or lotion is applied for a treatment (McGrath; col. 1, lines 4-20). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Gueret invention such that the McGrath valve 86 for distributing the cosmetic fluid in reservoir 58 is substituted for the Cooney flexible nipple comprising one or more side slits, edges of said side slits being jointed when the flexible nipple is not compressed on a surface so that the fluid does not flow through said side slits and said side slits being drawn aside when the flexible nipple exerts pressure on the surface so that the fluid flows through the side slits, for the purpose of ensuring the fluid is kept in air tight condition and that the flow of fluid is more easily controlled (Cooney; page 1, lines 66-70).
With these modifications, the modified Gueret device would thus teach a dispensing orifice on the contact face (Gueret frame 501 has a bottom side which faces the skin during a massage on which the McGrath openings 84 with valves 86, the valves 86 substituted for Cooney caps 10, used to deliver the cosmetic lotion would be placed) (Gueret, Figs. 10-11; McGrath, Fig. 2, col. 3 lines 1-12; Cooney, Figs. 1-4, page 1 lines 25, 34-51), the dispensing orifice configured to dispense a cosmetic product by means of a flexible nipple comprising one or more side slits (spreader cap 10 made of rubber with slits 15, 19 on respective faces 22, 23) (Cooney; Figs. 1-4; page 1, lines 25, 34-51), edges of said side slits being jointed when the flexible nipple is not compressed on the skin so that the cosmetic product2Application No. 16/098,854ABG201US does not flow through said side slits (slits 15, 19 are closed until the tip 17 is pressed) (Cooney; Figs. 1-4; page 1, lines 47-51) and said side slits being drawn aside when the flexible nipple exerts pressure on the skin so that the cosmetic product flows through the side slits (slits 15, 19 are opened when the tip 17 is pressed to allow fluid to flow out) (Cooney; Figs. 1-4; page 1, lines 47-51), the cosmetic product being contained in a tank placed inside the semi-ellipsoidal cap and in hydraulic communication with the dispensing3Application No. 16/098,854ABG201US orifice (McGrath openings 84 with valves 86, the valves 86 substituted for Cooney caps 10, used to deliver the cosmetic cream or lotion from the cosmetic reservoir 58; the shape of the Gueret cap, or body element 510, was previously modified to be semi-ellipsoidal with Zhadanov) (Gueret, Figs. 10-11; McGrath, Fig. 2, col. 3 lines 1-12; Zhadanov, Figs. 4, 6; Cooney, Figs. 1-4, page 1 lines 25, 34-51), the dispensing orifice being aligned with a point of intersection of rotation axes of the notched shaped rollers in front of the notched rollers in the direction of use of the massager device (one of the McGrath openings 84 with valves 86 is centered in the front of the device; the Gueret point of intersection 502 of the roller axes is centered in the front of the device; in McGrath, the cosmetic lotion is dispensed before the massaging element when in use) (Gueret, Fig. 10; McGrath, Figs. 1-2, col. 3 lines 1-12).
Gueret does not disclose at least one of the following sensors: a transducer configured to indicate the pressure applied on the notched rollers or configured to indicate a moving speed of the massager device and a direction of rotation of the notched rollers, and a temperature sensor to measure a temperature of a skin of the user; an electronic module comprising a memory, an input port and an output port, and a microprogram to acquire and analyze information from any of the sensors; and a sensory unit controlled by the electronic module and configured to deliver a result derived from the analysis of the information from the sensors; the method comprising steps of: recording from the memory of the electronic module ranges of values relating to a parameter issued by at least one of the sensors and characterizing application conditions on the skin the cosmetic product contained in the tank under the mechanical action of the notched shaped rollers; appraising the value of the parameter issued by said at least one of the sensors during the use of the massager device; and issuing an information to the user via the sensory unit in response to a determination that the value of the measured parameter is inside the acceptable range or that the value of the measured parameter is outside of the acceptable range.
However, Skover teaches a method of administering an agent to the skin with a device and having device, which can include rollers, impart mechanical energy to the skin (Skover; abstract; para. [0064]), including at least one of the following sensors: a transducer configured to indicate the pressure applied on the rollers, and a temperature sensor to measure a temperature of a skin of the user (sensor for pressure between skin and the skin-contactable surface; thermal sensor for temperature of skin; these sensors are in sensory unit 270) (Skover; Fig. 1; paras. [0142-0143]; para. [0232]); 
an electronic module comprising a memory, an input port and an output port, and a microprogram to acquire and analyze information from any of the sensors (controller 240 with memory 280, input/output circuitry, and software routine which receives data from sensing element 270 and provides output instructions based on this data) (Skover; Fig. 1; paras. [0134-0135]); 
and a sensory unit controlled by the electronic module and configured to deliver a result derived from the analysis of the information from the sensors (indicator 245 provides visual, audible, or tactile stimulation to a user regarding pressure and temperature information, which is gathered from the sensory unit 270 as previously discussed) (Skover; Fig. 1; para. [0132]); the method comprising steps of: 
recording using the memory of the electronic module a value relating to a parameter issued by at least one of the sensors (memory 280 includes RAM, which is used for real-time data inputs and outputs; sensing element 270 sends data input to the controller 240; values for the sensed pressure being too great or the sensed temperature being too high are known) (Skover; Fig. 1; para. [0132]; paras. [0134-0135]; para. [0151]) and characterizing application conditions on the skin the cosmetic product contained in the tank under the mechanical action of the rollers (information from sensing element 270 determines how the flow of chemical agents from a storage container 185 applied to skin by the skin-contactable surface 106 should be altered) (Skover; Fig. 1; para. [0130]); 
appraising the value of the parameter issued by said at least one of the sensors during the use of the massager device (the applied pressure being too great or the applied temperature being too high is known, and thus must be calculated using the data from the pressure and temperature sensors) (Skover; Fig. 1; para. [0132]; paras. [0142-0143]; para. [0232]); 
and issuing an information to the user via the sensory unit in response to a determination that the value of the measured parameter is outside of the acceptable range (indicator 245 communicates with a user when the pressure is too great or temperature is too high) (Skover; Fig. 1; para. [0132]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gueret device to include sensors, an electronic module, and a sensory unit as claimed, as taught by Skover, for the purpose of providing the device with a means for collecting patient data so that a treatment can be customized to a user’s specific needs (Skover; para. [0130]; para. [0142]).
Gueret does not disclose utilizing the massager device in a shower; lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers and the dispensing orifice to prevent water from the shower from contacting and washing away the cosmetic product dispensed in a massage area.
However, Richmond teaches a motorized waterproof fluid dispenser and applicator for massage (Richmond; Fig. 6B; abstract; para. [0036]) wherein the device can be utilized in a shower (device can be used in shower or bathtub) (Richmond; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gueret invention by waterproofing the device, and then utilizing the massager device in a shower, as taught by Richmond, for the purpose of enabling a user to use the modified Gueret device for massage and dispensing liquid under water while the user is bathing or showering (Richmond; para. [0010]).
With this modification, the modified Gueret device would thus teach lifting up the notched shaped rollers in the base by the elastic suspensions in response to a pressure applied on the semi-ellipsoidal cap such that the skirt comes in contact with the skin of the user to surround the notched shaped rollers (as previously explained, Slayton modified the Gueret rollers 419 to be spring loaded such that they can lift up in response to mechanical pressure applied to the top face of Gueret body element 510, previously modified by Zhadanov to be semi-ellipsoidal, such that the bottom edges of Gueret body element 510 come into contact with the skin to surround the rollers as taught by Betz side plates 11, 12 around Betz massaging members 21, 22) (Gueret, Figs. 10-11; Slayton, Fig. 15, para. [0081]; Betz, Figs. 1-3, page 1 left column lines 23-30, page 2, left column, lines 23-30) and the dispensing orifice (Gueret bottom edges of body element 510 surround the Gueret bottom 501, upon which the McGrath openings 84 with valves 86 used to deliver the cosmetic lotion are placed) (Gueret, Figs. 10-11; McGrath, Fig. 2, col. 3 lines 1-12) to prevent water from the shower from contacting and washing away the cosmetic product dispensed in a massage area (Betz teaches the walls around the massager rollers, in this case the modified Gueret bottom edges of body element 510 around the Gueret bottom 501 upon which the Gueret rollers 419 and McGrath dispensing orifice 84, 86 are located, should contact the skin and thus the walls would prevent water from a shower from contacting and washing away the product dispensed within those walls; also, the device was waterproofed according to Richmond for use in the shower) (Betz, Figs. 1-3, page 1 left column lines 23-30, page 2, left column, lines 23-30; Richmond, abstract).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret in view of Zhadanov, Giraud, Slayton, Betz, McGrath, Cooney, Skover, and Richmond as applied to claim 17 above, and further in view of Zhou et al. (US 2012/0245730 A1).
Regarding claim 18, the modified Gueret method teaches the invention as previously claimed, but does not teach wherein the device further comprises a radio transceiver and a connection facility to establish a wireless personal network with a connected object; and the method further comprising steps of: pairing the connected object with the electronic module; and transmitting to the connected object the value of the measured parameter during the use of the device.
However, Zhou teaches a skin treatment device (Zhou; abstract) wherein the device further comprises a radio transceiver (control unit can communicate with RFID) (Zhou; para. [0083]) and a connection facility to establish a wireless personal network with a connected object (electronic control unit 17 can be connected to a computer, a mobile device, a smart phone, or a data center via a wireless interface, such as internet or Bluetooth) (Zhou; para. [0054]; para. [0056]); and the method further comprising steps of: pairing the connected object with the electronic module (electronic module 17 can be connected, or paired, to a computer, a mobile device, a smart phone, or a data center via the wireless interface) (Zhou; para. [0054]); and transmitting to the connected object (data can be transmitted to be stored in a connected object, like a computer or mobile phone) (Zhou; paras. [0018-0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Gueret method to include providing a radio transceiver and a connection facility to establish a wireless personal network with a connected object; pairing the connected object with the electronic module; and transmitting to the connected object, as taught by Zhou, for the purpose of enabling the device to communicate information with a remotely located second device, thereby allowing information to be retrieved or updated remotely by an external device (Zhou; paras. [0018-0019]; claim 8). With this modification, the modified Gueret device would thus teach and transmitting to the connected object the value of the measured parameter during the use of the device (Zhou teaches user data can be transmitted to be stored in a connected object, like a computer or mobile phone; Skover teaches user data can be measured data collected from the sensory unit 270) (Zhou, paras. [0018-0019], lines 15-17; Skover, paras. [0142-0143], para. [0232]).
Regarding claim 19, Zhou teaches further comprising, before the step of transmitting, a step of recording the value of the measured parameter in the memory of the electronic module (memory/database stores user information after usage) (Zhou ‘730; para. [0045]; para. [0085]).
Regarding claim 20, Zhou teaches wherein the connected object is configured to connect to Internet (connected object is connected to the device and has wireless interface like wireless internet) (Zhou; para. [0056]); and further comprising steps of downloading an update of the microprogram of the electronic module from a server to the connected object over the Internet; and transferring the update of the microprogram from the connected object to the electronic module over the wireless personal network (updates to the programs within the control unit 17 can be done while connected to the connected object, such as a computer, smart phone, mobile device, or data center, and the connection is over a wireless interface, like the wireless internet or Bluetooth, so the update of the program would go from the connected object to the electronic module) (Zhou; para. [0056]).
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 17 on page 5 in the last two paragraphs regarding the newly amended claim limitations have been considered but are moot in view of new grounds of rejection with new additional Cooney reference being used in the current rejection as discussed above.
On page 6 in the first five paragraphs of the Applicant’s remarks, the Applicant argues that combining Gueret with McGrath will impermissibly change the operating principles of Gueret, as Gueret requires the massage product to be added after a massage and not during a massage such as taught by McGrath, and thus the combination cannot teach the claimed invention. However, the Examiner respectfully disagrees. Gueret does not require a massage to happen before or after a product is applied to the skin. Rather, Gueret simply teaches that after the act of performing a massage on skin with the device, microcirculation is improved which should allow for more rapid penetrating of the product into the epidermis (Gueret; col. 6, lines 25-31). Gueret notes this feature because of the reduction of water and grease present on the skin after a massage (note: the water and grease would naturally have been present before and during the massage since their presence was reduced afterwards, meaning they had to have had a greater presence before and during the massage then after the massage). Thus, a product applied to the skin before, during, or just after massage would also have a reduction of presence on the skin indicative of increase uptake into the epidermis, as the improvement in microcirculation occurs after the massage. Therefore, the act of massaging the skin should thereby help the product penetrate the skin regardless of if the product was put down before, during, or just after a massage. Thus, Gueret does not teach away from the claimed invention, and the combination of Gueret and McGrath can still be used to teach the claimed invention. 
Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,004,658 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785